 

 

Y

: feel] fe: BE
United States District Court J & Ih Ee >
EASTERN DISTRICT OF CALIFORNIA DEC 28 2019

SLER, US GEsFRICT COURT |
EASTERN DISTRICT OF CALIFORNIA

 

) BY Tours LA
United States of America ) "
YS. ) CaseNo.  1:19-CR-00194-DAD-BAM-1
Brandon Godinho )
)

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Brandon Godinho , have discussed with Anthony Perez , Pretrial Services
Officer, modifications of my release conditions as follows:

 

 

You must refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medicinal marijuana prescribed and/or recommended may not be used;

All other conditions of release not in conflict with this order shall remain in full force and effect.

I consent to this modification of my release conditions and agree to abide by this modification.

PLA LE 12 -1%-19 Ont 4c (2-(1- (4
Anthony

Signature of Defendant . Date Pretrial Services Officer Date

 

I have reviewed the conditions and concur that this modification is appropriate.

LAN w~A—be IZ-20 714

Signature\qf Assistant United Stes Attorney Date
Melanie L. Alsworth

I have reviewed the conditions with my client and concur that this modification is appropriate.

(WAR Conte J2~14-)4

Signature of Defense Counsel Date
Christina M. Corcoran

ORDER OF THE COURT
‘XI The above modification of conditions of release is ordered, to be effective on 12 loo | pA
I

|_|] The above modification of conditions of release is not ordered.

So f Jha [re frof'

Signature of Judicial Officer Date
ce: U.S. Attorney’s Office, Defense Counsel, Pretrial Services
